



FORM OF
SUBORDINATED NOTE PURCHASE AGREEMENT
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
October 20, 2020, and is made by and among Central Pacific Financial Corp. a
Hawaii corporation (the “Company”), and the several purchasers of the
Subordinated Notes (as defined herein) identified on the signature pages hereto
(each a “Purchaser” and collectively, the “Purchasers”).
RECITALS
WHEREAS, the Company is offering up to $55,000,000 in aggregate principal amount
of Subordinated Notes, which aggregate amount is intended to qualify as Tier 2
Capital (as defined herein);
WHEREAS, the Company has engaged Piper Sandler & Co. and Raymond James &
Associates, as its placement agents (the “Placement Agents”) for the offering of
the Subordinated Notes;
WHEREAS, each of the Purchasers is an institutional accredited investor as such
term is defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D (“Regulation
D”) promulgated under the Securities Act of 1933, as amended (the “Securities
Act”), or a QIB (as defined herein);
WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under
Section 4(a)(2) of the Securities Act and Rule 506(b) of Regulation D; and
WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes:
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
AGREEMENT
1.DEFINITIONS.



--------------------------------------------------------------------------------



1.1    Defined Terms. The following capitalized terms used in this Agreement
have the meanings defined or referenced below. Certain other capitalized terms
used only in specific sections of this Agreement may be defined in such
sections.
“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.
“Agreement” has the meaning set forth in the preamble hereto.
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.
“Articles of Incorporation” has the meaning set forth in Section 3.2.1.2(a).
“Bank” means Central Pacific Bank, a Hawaii state bank and wholly owned
subsidiary of the Company.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Hawaii are permitted or required by
any applicable law or executive order to close.
“Bylaws” has the meaning set forth in Section 3.2.1.2(d).
“Closing” has the meaning set forth in Section 2.2.
“Closing Date” means October 20, 2020.
“Common Stock” has the meaning set forth in Section 4.1.2.
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.
“Company Covered Person” has the meaning set forth in Section 4.2.4.
“Company’s Reports” means (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2019, as filed with the SEC, including the audited
financial statements contained therein; (ii) the Company’s Quarterly Reports on
Form 10-Q for the quarters ended June 30, 2020 and March 31, 2020, as filed with
the SEC, including the unaudited financial statements contained therein; and
(iii) the Company’s public reports for the year ended December 31, 2019, and the
period ended March 31, 2020 and June 30, 2020, as filed with the FRB as required
by regulations of the FRB.
2



--------------------------------------------------------------------------------



“Disbursement” has the meaning set forth in Section 3.1.
“Disqualification Event” has the meaning set forth in Section 4.2.4.
“DTC” means The Depository Trust Company.
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FDIC” means the Federal Deposit Insurance Corporation.
“FRB” means the Board of Governors of the Federal Reserve System.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“Global Note” has the meaning set forth in Section 3.1.
“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over the Company or a Subsidiary of the Company.
“Governmental Licenses” has the meaning set forth in Section 4.3.
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15
3



--------------------------------------------------------------------------------



U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, as amended,
29 U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42
U.S.C. Section 300f et seq.; and all comparable state and local laws, laws of
other jurisdictions or orders and regulations.
“Indebtedness” means: (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company; and (ii) all obligations secured by any lien in property owned by the
Company or any Subsidiary whether or not such obligations shall have been
assumed; provided, however, Indebtedness shall not include deposits or other
indebtedness created, incurred or maintained in the ordinary course of the
Company’s or the Bank’s business (including, without limitation, federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by the Company or the Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.
“Indenture” means the indenture, dated as of the date hereof, by and between the
Company and UMB Bank, N.A., as trustee, substantially in the form attached
hereto as Exhibit A, as the same may be amended or supplemented from time to
time in accordance with the terms thereof.
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person and
its Subsidiaries taken as a whole, or (ii) would materially impair the ability
of such Person to perform its respective obligations under any of the
Transaction Documents, or otherwise materially impede the consummation of the
transactions contemplated hereby; provided, however, that “Material Adverse
Effect” shall not be deemed to include the impact of (1) changes in laws, rules
or regulations of general applicability or interpretations thereof by
Governmental Agencies, (2) changes in GAAP or regulatory accounting requirements
applicable to financial institutions and their holding companies generally,
(3) changes after the date of this Agreement in general economic or capital
market conditions affecting financial institutions or their market prices
generally and not specifically related to the Company or the Purchasers,
(4) direct effects of compliance with this Agreement on the operating
performance of the Company or the Purchasers, including expenses incurred by the
Company or the Purchasers in consummating the transactions contemplated by this
Agreement, (5) the effects of any action or omission taken by the Company with
the prior written
4



--------------------------------------------------------------------------------



consent of the Purchasers, and vice versa, or as otherwise contemplated by this
Agreement and the Subordinated Notes, and (6) changes in global, national, or
regional political conditions, including the outbreak or escalation of war or
acts of terrorism, except in the case of (1), (2), (3) or (6) to the extent such
fact, event, change, condition, occurrence, development, circumstance or effect,
has a disproportionate impact on the business, assets, financial condition or
results of operations of the Company and its Subsidiaries taken as a whole
compared to other comparable companies within the banking industry, in which
case the disproportionate effect will be taken into account;.
“Maturity Date” means November 1, 2030.
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
“Placement Agents” has the meaning set forth in the Recitals.
“Preferred Stock” has the meaning set forth in Section 4.1.2.
“Property” means any real property owned or leased by the Company or any
Subsidiary of the Company.
“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.
“QIB” means a “qualified institutional buyer” as defined in Rule 144A of the
Securities Act.
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company and the Purchasers in the form
attached as Exhibit B hereto.
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.
“SEC” means the United States Securities and Exchange Commission.
“Secondary Market Transaction” has the meaning set forth in Section 5.5.
5



--------------------------------------------------------------------------------



“Securities Act” has the meaning set forth in the Recitals.
“Significant Subsidiary” has the meaning given in Rule 1-02 of
Regulation S-X under the Exchange Act.
“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.
“Subordinated Note Amount” has the meaning set forth in the Recitals.
“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217 and 12 C.F.R. Part 250, as amended, modified and supplemented and in
effect from time to time or any replacement thereof.
“Transaction Documents” has the meaning set forth in Section 3.2.1.1.
“Trustee” means the trustee, including any successor trustee, under the
Indenture.
1.2    Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement, the Subordinated Notes
and the Indenture shall be deemed to be to such documents as amended, modified
or restated from time to time. With respect to any reference in this Agreement
to any defined term, (i) if such defined term refers to a Person, then it shall
also mean all heirs, legal representatives and permitted successors and assigns
of such Person, and (ii) if such defined term refers to a document, instrument
or agreement, then it shall also include any amendment, replacement, extension
or other modification thereof.
1.3    Exhibits Incorporated. All Exhibits attached hereto are hereby
incorporated into this Agreement.
2.    SUBORDINATED DEBT.
2.1    Certain Terms. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated
6



--------------------------------------------------------------------------------



Notes, which will be issued pursuant to the Indenture, in an aggregate principal
amount equal to the aggregate of the Subordinated Note Amounts. The Purchasers,
severally and not jointly, each agree to purchase the Subordinated Notes, which
will be issued pursuant to the Indenture, from the Company on the Closing Date
in accordance with the terms of, and subject to the conditions and provisions
set forth in, this Agreement, the Indenture and the Subordinated Notes. The
Subordinated Note Amounts shall be disbursed in accordance with Section 3.1.
2.2    The Closing. The closing of the sale and purchase of the Subordinated
Notes (the “Closing”) shall occur at the offices of the Company at 10:00 a.m.
(local time) on the Closing Date, or at such other place or time or on such
other date as the parties hereto may agree.
2.3     No Right of Offset. Each Purchaser hereby expressly waives any right of
offset it may have against the Company or any of its Subsidiaries.
2.4    Use of Proceeds. The Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes including providing capital to
the Bank.
3.    DISBURSEMENT.
3.1    Disbursement. On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by the Company and the
Company has executed and delivered to each of the Purchasers this Agreement and
any other related documents in form and substance reasonably satisfactory to the
Purchasers, each Purchaser shall disburse to the Company in immediately
available funds the Subordinated Note Amount set forth on each Purchaser’s
respective signature page hereto in exchange for an electronic securities
entitlement through the facilities of DTC in accordance with the Applicable
Procedures in the Subordinated Note with a principal amount equal to such
Subordinated Note Amount (the “Disbursement”). The Company will deliver to the
Trustee a global certificate representing the Subordinated Notes (the “Global
Note”) registered in the name of Cede & Co., as nominee for DTC.
3.2    Conditions Precedent to Disbursement.
3.2.1    Conditions to the Purchasers’ Obligation. The obligation of each
Purchaser to consummate the purchase of the Subordinated Notes to be purchased
by such Purchaser at Closing and to effect the Disbursement is subject to
delivery by or at the direction of the Company to such Purchaser (or, with
respect to the Indenture, the Trustee, and with respect to the opinions of
counsel, the Placement Agents) of each of the following (or written waiver by
such Purchaser prior to the Closing of such delivery):
3.2.1.1    Transaction Documents. This Agreement, the Indenture, the Global Note
and the Registration Rights Agreement (collectively, the “Transaction
Documents”), each duly authorized and executed by the Company, and the delivery
of written instruction to the Trustee (with respect to the Indenture).
3.2.1.2    Authority Documents:
7



--------------------------------------------------------------------------------



 

(a)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Restated Articles of Incorporation of the Company (the “Articles of
Incorporation”);

 

(b)A certificate of good standing of the Company issued by the Secretary of
State of the State of Hawaii; and a certificate of good standing of the Bank
issued by the Commissioner of the Division of Financial Institutions, Hawaii
Department of Commerce and Consumer, in each case dated within five Business
Days of the date hereof;

 

(c)
A copy, certified by the Secretary or Assistant Secretary of the Company, of the
Bylaws of the Company, as amended to date (the “Bylaws”);

 

(d)A copy, certified by the Secretary or Assistant Secretary of the Company, of
the resolutions of the board of directors of the Company, and any committee
thereof, authorizing the execution, delivery and performance of the Transaction
Documents;

 

(e)An incumbency certificate of the Secretary or Assistant Secretary of the
Company certifying the names of the officer or officers of the Company
authorized to sign the Transaction Documents and the other documents provided
for in this Agreement;

 

(f)
The opinion of Manatt, Phelps & Phillips, LLP, counsel to the Company, dated as
of the Closing Date, substantially in the form set forth at Exhibit C attached
hereto addressed to the Purchasers and the Placement Agents; and

 

(g)
The opinion of Glenn K.C. Ching, general counsel to the Company, dated as of the
Closing Date, substantially in the form set forth at Exhibit D attached hereto
addressed to the Purchasers and the Placement Agents.





3.2.1.3    Other Documents and Information. Such other certificates, affidavits,
schedules, resolutions, notes and/or other documents which are provided for
hereunder or as a Purchaser may reasonably request.
8



--------------------------------------------------------------------------------



3.2.1.4    Aggregate Investments. Prior to, or contemporaneously with the
Closing, each Purchaser shall have actually subscribed for the Subordinated Note
Amount set forth on such Purchaser’s signature page to this Agreement.
3.2.2    Conditions to the Company’s Obligation. With respect to a given
Purchaser, the obligation of the Company to consummate the sale of the
Subordinated Notes and to effect the Closing is subject to delivery by or at the
direction of such Purchaser to the Company of this Agreement and the
Registration Rights Agreement, duly authorized and executed by such Purchaser.
4.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company hereby represents and warrants to each Purchaser that as follows:
4.1    Organization and Authority.
4.1.1    Organization Matters of the Company and Its Subsidiaries.
4.1.1.1    The Company is a duly incorporated corporation, is validly existing
and in good standing under the laws of the State of Hawaii and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify or to be in good standing would not result in a Material
Adverse Effect. The Company is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.
4.1.1.2    The Bank is the only Significant Subsidiary of the Company. The Bank,
has been duly chartered and is validly existing as a Hawaii state bank and each
other Subsidiary has been duly organized and is validly existing under the
jurisdiction of its organization, in each case in good standing under the laws
of the jurisdiction of its organization, has corporate, trust or limited
liability company power, as applicable, and authority to own, lease and operate
its properties and to conduct its business and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify or to be in good standing would not reasonably be expected to result in
a Material Adverse Effect. All of the issued and outstanding shares of capital
stock or other Equity Interests in each Significant Subsidiary of the Company
have been duly authorized and validly issued, are fully paid
and non-assessable (to the extent such concepts apply to entities other than
corporations) and are owned by the Company, directly or through Subsidiaries of
the Company, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim except as disclosed in the Company’s Reports; none of the
9



--------------------------------------------------------------------------------



outstanding shares of capital stock of, or other Equity Interests in, any
Significant Subsidiary of the Company were issued in violation of the preemptive
or similar rights of any security holder of such Significant Subsidiary of the
Company or any other entity.
4.1.1.3    The deposit accounts of the Bank are insured by the FDIC up to
applicable limits. The Bank has not received any written notice or other
information indicating that the Bank is not an “insured depository institution”
as defined in 12 U.S.C. Section 1813, nor has any event occurred which could
reasonably be expected to materially and adversely affect the status of the Bank
as an FDIC-insured institution.
4.1.2    Capital Stock and Related Matters. The Articles of Incorporation of the
Company authorizes the Company to issue (i) 185,000,000 shares of common stock,
no par value (“Common Stock”) and (ii) 1,000,000 shares of preferred stock
(“Preferred Stock”). As of September 30, 2020, 28,179,798 shares of the
Company’s Common Stock, and no shares of the Company’s Preferred Stock are
issued and outstanding. All of the outstanding capital stock of the Company has
been duly authorized and validly issued and is fully paid and non-assessable.
Other than pursuant to the Company’s equity incentive plans duly adopted by the
Company’s board of directors, there are, as of the date hereof, no outstanding
options, rights, warrants or other agreements or instruments obligating the
Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of the capital stock of the Company or obligating the Company
to grant, extend or enter into any such agreement or commitment to any Person
other than the Company.
4.2    No Impediment to Transactions.
4.2.1    Transaction is Legal and Authorized. The issuance of the Subordinated
Notes, pursuant to the Indenture, the borrowing of the aggregate of the
Subordinated Note Amount, the execution of the Transaction Documents and
compliance by the Company with all of the provisions of the Transaction
Documents are within the corporate and other powers of the Company.
4.2.2    Agreement, Indenture, Registration Rights Agreement. This Agreement,
the Indenture and the Registration Rights Agreement have been duly authorized,
executed and delivered by the Company, and, assuming due authorization,
execution and delivery by the other parties hereto, including the Trustee for
purposes of the Indenture, constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
4.2.3    Subordinated Notes. The Subordinated Notes have been duly authorized by
the Company and when executed by the Company and completed and authenticated by
the Trustee in accordance with, and in the forms contemplated by, the Indenture
and issued to, delivered to and paid for by the Purchasers in accordance with
the terms of this Agreement, will
10



--------------------------------------------------------------------------------



have been duly issued under the Indenture and will constitute legal, valid and
binding obligations of the Company, entitled to the benefits of the Indenture
and enforceable in accordance with their terms, except as enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditors’ rights generally or by general
equitable principles.
4.2.4    Exemption from Registration; No Disqualification Event. Neither the
Company, nor any of its Subsidiaries or Affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Subordinated Notes. Assuming the accuracy of the representations and
warranties of each Purchaser set forth in this Agreement, the Subordinated Notes
will be issued in a transaction exempt from the registration requirements of the
Securities Act. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”). To the Company’s
knowledge, after exercising reasonable care, no Company Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e).
4.2.5    No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents by the Company nor compliance by the Company with their
respective terms and conditions will (whether with or without the giving of
notice or lapse of time or both) (i) violate, conflict with or result in a
breach of, or constitute a default under: (1) the Articles of Incorporation or
Bylaws; (2) any of the terms, obligations, covenants, conditions or provisions
of any corporate restriction or of any contract, agreement, indenture, mortgage,
deed of trust, pledge, bank loan or credit agreement, or any other agreement or
instrument to which the Company or the Bank, as applicable, is now a party or by
which it or any of its properties is now bound; (3) any judgment, order, writ,
injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency applicable to the Company or the Bank; or (4) any statute,
rule or regulation applicable to the Company or the Bank, except, (A) in the
case of items (2), (3) and (4), for such violations, conflicts, breaches, and
defaults that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on the Company, or (B) in the case of item
(2), have otherwise been consented to or waived; or (ii) result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any property or asset of the Company. Neither the Company nor the Bank is in
default in the performance, observance or fulfillment of any of the terms,
obligations, covenants, conditions or provisions contained in any indenture or
other agreement creating, evidencing or securing Indebtedness or pursuant to
which any such Indebtedness is issued, or any other agreement or instrument to
which the Company or the Bank, as applicable, is a party or by which the Company
or the Bank, as applicable, or any of its properties is now bound, except, in
each case, only such defaults that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on the Company.
11



--------------------------------------------------------------------------------



4.2.6    Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except as may be required pursuant to the Registration Rights
Agreement, the Securities Act, the Exchange Act, Regulation D, any applicable
state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations.
4.3    Possession of Licenses and Permits. The Company and each Significant
Subsidiary possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Agencies necessary to conduct the business now operated by them
except where the failure to possess such Governmental Licenses would not,
singularly or in the aggregate, have a Material Adverse Effect on the Company.
The Company and each Significant Subsidiary is in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure to so
comply would not, individually or in the aggregate, have a Material Adverse
Effect on the Company. All of the Governmental Licenses are valid and in full
force and effect, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not have a Material Adverse Effect on the Company. Neither the Company nor any
Significant Subsidiary has received any written notice of proceedings relating
to the revocation or modification of any such Governmental Licenses except where
such proceedings would not have a Material Adverse Effect on the Company or such
Significant Subsidiary.
4.4    Financial Condition.
4.4.1    Company Financial Statements. The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been made available to the Purchasers (i) have been
prepared from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in stockholders’ equity and financial position of the Company and
its consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case,
(x) as indicated in such statements or in the notes thereto, (y) for any
statement therein or omission therefrom that was corrected, amended, or
supplemented or otherwise disclosed or updated in a subsequent Company’s Report,
and (z) to the extent that any unaudited interim financial statements do not
contain the footnotes required by GAAP, and were or are subject to normal and
recurring year-end adjustments, which were not or are not expected to be
material in amount, either individually or in the aggregate. The books and
records of the Company have
12



--------------------------------------------------------------------------------



been, and are being, maintained in all material respects in accordance with GAAP
and any other applicable legal and accounting requirements. The Company does not
have any material liability of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether due or to become due) required to be
reflected on or reserved against in a balance sheet prepared in accordance with
GAAP, except for those liabilities that are reflected or reserved against on the
consolidated balance sheet of the Company contained in the Company’s Reports for
the Company’s most recently completed quarterly or annual fiscal period, as
applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with the Transaction Documents
and the transactions contemplated hereby and thereby.
4.4.2    Absence of Default. Since the end of the Company’s last fiscal year
ended December 31, 2019, no event has occurred which either of itself or with
the lapse of time or the giving of notice or both, would give any creditor of
the Company the right to accelerate the maturity of any material Indebtedness of
the Company. The Company is not in default under any Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, non-compliance of which would reasonably be expected to
result in a Material Adverse Effect on the Company.
4.4.3    Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.
4.4.4    Ownership of Property. The Company and each of its Subsidiaries has
good and marketable title as to all real property owned by it and good title to
all assets and properties owned by the Company and such Subsidiary in the
conduct of its businesses, whether such assets and properties are real or
personal, tangible or intangible, including assets and property reflected in the
most recent balance sheet contained in the Company’s Reports or acquired
subsequent thereto (except to the extent that such assets and properties have
been disposed of in the ordinary course of business, since the date of such
balance sheet), subject to no encumbrances, liens, mortgages, security interests
or pledges, except (i) those items which secure liabilities for public or
statutory obligations or any discount with, borrowing from or other obligations
to the Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity,
(ii) statutory liens for amounts not yet delinquent or which are being contested
in good faith, (iii) such as do not, individually or in the aggregate,
materially and adversely affect the value of such property and do not materially
and adversely interfere with the use made and proposed to be made of such
property by the Company or any of its Subsidiaries, or (iv) as disclosed in the
Company’s Reports. The Company and each of its Subsidiaries, as lessee, has the
right under valid and existing Leases of real and personal properties that are
material to the Company or such
13



--------------------------------------------------------------------------------



Subsidiary, as applicable, in the conduct of its business to occupy or use all
such properties as presently occupied and used by it.
4.5    No Material Adverse Effect. Since the end of the Company’s last fiscal
year ended December 31, 2019, there has been no Material Adverse Effect on the
Company.
4.6    Legal Matters.
4.6.1    Compliance with Law. The Company and each of its Subsidiaries (i) has
complied with and (ii) is not under investigation with respect to, and, to the
Company’s knowledge, has not been threatened to be charged with or given any
written notice of any material violation of any applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
its business or the ownership of its properties, except where any such failure
to comply or violation would not reasonably be expected to have a Material
Adverse Effect on the Company and its Subsidiaries, taken as a whole. The
Company and each of its Subsidiaries is in compliance with, and all times since
December 31, 2017, has been in compliance with, (x) all statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any Governmental Agency applicable to it, and (y) its own privacy policies and
written commitments to customers, consumers and employees, concerning data
protection, the privacy and security of personal data, and the nonpublic
personal information of its customers, consumers and employees, in each case
except where any such failure to comply would not result, either individually or
in the aggregate, in a Material Adverse Effect. At no time during the two years
prior to the date hereof has the Company or any of its Subsidiaries received any
written notice asserting any violations of any of the foregoing.
4.6.2    Regulatory Enforcement Actions. The Company, the Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, except where the failure to comply would not have a Material Adverse
Effect. None of the Company, the Bank, the Company’s or the Bank’s Subsidiaries
nor any of their officers or directors is now operating under any material
restrictions, written agreements, memoranda, commitment letter, supervisory
letter or similar regulatory correspondence, or other commitments (other than
restrictions of general application) imposed by any Governmental Agency, nor
are, to the Company’s knowledge, (a) any such restrictions threatened, (b) any
agreements, memoranda or commitments being sought by any Governmental Agency, or
(c) any legal or regulatory violations previously identified by, or penalties or
other remedial action previously imposed by, any Governmental Agency remains
unresolved.
4.6.3    Pending Litigation. Except as set forth in the Company’s Reports, there
are no actions, suits, proceedings or written agreements pending, or, to the
Company’s knowledge, threatened or proposed, against the Company or any of its
Subsidiaries at law or in equity before or by any Governmental Agency, that
would reasonably be expected to have a Material Adverse Effect on the Company
and any of its Subsidiaries, taken as a whole, or
14



--------------------------------------------------------------------------------



materially and adversely affect the issuance or payment of the Subordinated
Notes; the aggregate of all pending legal or governmental proceedings to which
the Company or any Subsidiary is a party or of which any of their respective
properties or assets is the subject, including ordinary routine litigation
incidental to the business, would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on the Company and
any of its Subsidiaries taken as a whole.
4.6.4    Environmental. Except for Property categorized as other real estate
owned, no Property is or, to the Company’s knowledge, has been a site for the
use, generation, manufacture, storage, treatment, release, threatened release,
discharge, disposal, transportation or presence of any Hazardous Materials and
neither the Company nor any of its Subsidiaries has engaged in such activities.
There are no claims or actions pending or, to the Company’s knowledge
threatened, against the Company or any of its Subsidiaries by any Governmental
Agency or by any other Person relating to any Hazardous Materials or pursuant to
any Hazardous Materials Law.
4.6.5    Brokerage Commissions. Except for commissions paid to the Placement
Agents, neither the Company nor any Affiliate of the Company is obligated to pay
any brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
4.6.6    Investment Company Act. Neither the Company nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
4.7    No Misstatement. None of the representations, warranties, covenants and
agreements made by the Company in this Agreement or in any certificate delivered
to the Purchasers, when viewed together as a whole, by or on behalf of the
Company pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein not misleading in light of the circumstances when made or
furnished to the Purchasers, as of the date of this Agreement.
4.8    Internal Accounting Controls and Disclosure Controls.
4.8.1    The Company and its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(A) transactions are executed in accordance with the management’s general or
specific authorizations, (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (C) access to assets is permitted only in accordance with
the management’s general or specific authorization, and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s internal control over financial reporting is effective, and the
Company is not aware of any material weaknesses in its internal control. Since
the date of the Company’s latest audited financial statements filed with the
SEC, there has been no
15



--------------------------------------------------------------------------------



change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
4.8.2    The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
1934 Act). Such disclosure controls and procedures (A) are designed to ensure
that material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s Chief Executive Officer and its
Chief Financial Officer by others within those entities, and (B) are effective
to perform the functions for which they were established. The Company’s auditors
and the Audit Committee of the board of directors of the Company have not been
advised that there is (1) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls, or (2) any material weaknesses in internal controls. Since the date of
the most recent evaluation of such disclosure controls and procedures, there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to material weaknesses. The principal executive officer (or the
equivalents) and principal financial officer (or the equivalent) of the Company
have made all certifications required by the Sarbanes-Oxley Act, and the
statements made in each such certification are accurate; the Company, its
subsidiaries and to the Company’s knowledge, its directors and officers, are
each in compliance in all material respects with the applicable provisions of
the Sarbanes-Oxley Act.
4.9    Tax Matters. The Company, the Bank and each Subsidiary of the Company
have (i) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed by them
prior to the date hereof, or requests for extensions to file such returns have
been timely filed, and all such tax returns were true, correct and complete in
all material respects, and (ii) paid all material taxes required to be paid by
them, (x) currently payable without penalty or interest, or (y) being contested
in good faith by appropriate proceedings.
4.10    Exempt Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in this Agreement, no registration
under the Securities Act is required for the offer and sale of the Subordinated
Notes by the Company to the Purchasers.
4.11    Representations and Warranties Generally. The representations and
warranties of the Company set forth in this Agreement or in any other agreement
delivered to the Purchasers by the Company pursuant to the requirements of this
Agreement are true and correct as of the date hereof and as otherwise
specifically provided herein or therein.
5.    GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
The Company hereby further covenants and agrees with each Purchaser as follows:
16



--------------------------------------------------------------------------------



5.1    Compliance with Transaction Documents. The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations of the Company under the Transaction Documents.
5.2    Affiliate Transactions. The Company shall not itself, nor shall it cause,
permit or allow any of its Subsidiaries to enter into any material transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except upon terms consistent with
applicable laws and regulations and reasonably found by the appropriate board(s)
of directors to be fair and reasonable and no less favorable to the Company or
such Affiliate than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate.
5.3    Compliance with Laws.
5.3.1    Generally. The Company shall comply and cause the Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company.
5.3.2    Regulated Activities. The Company shall not itself, nor shall it cause,
permit or allow the Bank or any other of its Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be expected to have
a Material Adverse Effect on the Company, the Bank and/or such of its
Subsidiaries or (ii) make any loan or advance secured by the capital stock of
another bank or depository institution, or acquire the capital stock, assets or
obligations of or any interest in another bank or depository institution, in
each case other than in accordance with applicable laws and regulations and safe
and sound banking practices.
 
5.3.3    Taxes. The Company shall and shall cause the Bank and any other of its
Subsidiaries to promptly pay and discharge all material taxes, assessments and
other governmental charges imposed upon the Company, the Bank or any other of
its Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its Subsidiaries. Notwithstanding the foregoing, none of the
Company, the Bank or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Bank and such
other Subsidiary.
5.3.4    Corporate Existence. The Company shall do or cause to be done all
things reasonably necessary to maintain, preserve and renew its corporate
existence and that of the Bank and its and the Bank’s rights and
franchises; provided, however, that the Company may consummate a merger that is
permitted under the terms of the Indenture.
17



--------------------------------------------------------------------------------



5.3.5.    Tier 2 Capital. If all or any portion of the Subordinated Notes ceases
to be deemed Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, the Company will as
promptly as reasonably practicable notify the Holder (as defined in the
Subordinated Note) of the Subordinated Notes, and thereafter, subject to the
terms of the Indenture, the Company and the Holder (as defined in the
Subordinated Note) of the Subordinated Notes will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Note upon the occurrence of a Tier 2 Capital Event.
5.4    Absence of Control. It is the intent of the parties to this Agreement
that in no event shall the Purchasers, by reason of any of the Transaction
Documents, be deemed to control, directly or indirectly, the Company, and the
Purchasers shall not exercise, or be deemed to exercise, directly or indirectly,
a controlling influence over the management or policies of the Company.
5.5    Secondary Market Transactions. To the extent and so long as not in
violation of Section 6.4 hereof, each Purchaser shall have the right at any time
and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, the Company shall reasonably cooperate with the
Purchasers and otherwise reasonably assist the Purchasers in satisfying the
market standards to which the Purchasers customarily adhere or which may be
reasonably required in the marketplace or by applicable rating agencies in
connection with any such Secondary Market Transaction, but in no event shall the
Company be required to incur any costs or expenses in excess of $7,500 in
connection therewith. Subject to any written confidentiality obligation,
including the terms of any non-disclosure agreements between the Purchasers and
the Company, all information regarding the Company may be furnished, without
liability except in the case of gross negligence or willful misconduct, to any
Purchaser and to any Person reasonably deemed necessary by the Purchaser in
connection with participation in such Secondary Market Transaction. The
Purchaser shall cause any Person to whom the Purchaser wishes to deliver
confidential Company information related to the Secondary Market Transaction to
execute and deliver to the Company a non-disclosure agreement reasonably
acceptable to the Company unless such Person is a party to a commercially
reasonable non-disclosure agreement to which the Company is a third party
beneficiary. All documents, financial statements, appraisals and other data
relevant to the Company or the Subordinated Notes may be retained by any such
Person, subject to the terms of any applicable nondisclosure agreement.
18



--------------------------------------------------------------------------------



5.6    Bloomberg. The Company shall use commercially reasonable efforts to cause
the Subordinated Notes to be quoted on Bloomberg.
5.7     Rule 144A Information. While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, the Company will make
available, upon the request of any Purchaser or subsequent holder of any
Subordinated Notes the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.
5.8    Redemption. The Company shall use commercially reasonable efforts to
cause the Subordinated Notes held by QIBs to be registered in the name of Cede &
Co. as nominee of DTC. For purposes of clarity and pursuant to (and as further
described in) the terms of the Subordinated Notes, any redemption made pursuant
to the terms of the Subordinated Notes shall be made on a pro rata basis, and,
for purposes of a partial redemption processed through DTC and treated by DTC,
in accordance with its rules and procedures, on a “Pro Rata Pass-Through
Distribution of Principal” basis, among all of the Subordinated Notes
outstanding at the time thereof.
5.9     NRSRO Rating. The Company will use commercially reasonable efforts to
maintain a rating by a nationally recognized statistical rating organization
(“NRSRO”) while any Subordinated Notes remain outstanding.
6.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.
Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:
6.1    Legal Power and Authority. The Purchaser has all necessary power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. The Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization.
6.2    Authorization and Execution. The execution, delivery and performance of
this Agreement and the Registration Rights Agreement have been duly authorized
by all necessary action on the part of such Purchaser, and, assuming due
authorization, execution and delivery by the other parties thereto, this
Agreement and the Registration Rights Agreement are each a legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.
6.3    No Conflicts. Neither the execution or delivery of or performance under
the Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, or constitute a breach of or a
default under (whether with or without
19



--------------------------------------------------------------------------------



the giving of notice or lapse of time or both) (i) the Purchaser’s
organizational documents, (ii) any agreement to which the Purchaser is party,
(iii) any law applicable to the Purchaser or (iv) any order, writ, judgment,
injunction, decree, determination or award binding upon or affecting the
Purchaser.
6.4    Purchase for Investment. The Purchaser is purchasing the Subordinated
Notes for its own account and not with a view to distribution and with no
present intention of reselling, distributing or otherwise disposing of the same.
The Purchaser has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for, or which is
likely to compel, a disposition of the Subordinated Notes in any manner.
6.5    Institutional Accredited Investor. The Purchaser is and will be on the
Closing Date either (i) an institutional “accredited investor” as such term is
defined in Rule 501(a) of Regulation D and as contemplated by subsections (1),
(2), (3) and (7) of Rule 501(a) of Regulation D, and has no less than $5,000,000
in total assets, or (ii) a QIB.
6.6     Financial and Business Sophistication. The Purchaser has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the prospective investment in the
Subordinated Notes. The Purchaser has relied solely upon its own knowledge of,
and/or the advice of its own legal, financial or other advisors with regard to,
the legal, financial, tax and other considerations involved in deciding to
invest in the Subordinated Notes.
6.7    Ability to Bear Economic Risk of Investment. The Purchaser recognizes
that an investment in the Subordinated Notes involves substantial risk. The
Purchaser has the ability to bear the economic risk of the prospective
investment in the Subordinated Notes, including the ability to hold the
Subordinated Notes indefinitely, and further including the ability to bear a
complete loss of all of the Purchaser’s investment in the Company.
6.8    Information. The Purchaser acknowledges that: (i) the Purchaser is not
being provided with the disclosures that would be required if the offer and sale
of the Subordinated Notes were registered under the Securities Act, nor is the
Purchaser being provided with any offering circular or prospectus prepared in
connection with the offer and sale of the Subordinated Notes; (ii) the Purchaser
has conducted its own examination of the Company and the terms of the
Subordinated Notes to the extent the Purchaser deems necessary to make its
decision to invest in the Subordinated Notes; (iii) the Purchaser has availed
itself of publicly available financial and other information concerning the
Company to the extent the Purchaser deems necessary to its decision to purchase
the Subordinated Notes; and (iv) the Purchaser has not received nor relied on
any form of general solicitation or general advertising (within the meaning of
Regulation D) from the Company in connection with the offer or sale of the
Subordinated Notes. The Purchaser has reviewed the information set forth in the
Company’s Reports and the exhibits hereto and the information contained in the
data room established by the Company in connection with the transactions
contemplated by this Agreement.
20



--------------------------------------------------------------------------------



6.9    Access to Information. The Purchaser acknowledges that the Purchaser and
its advisors have been furnished with all materials relating to the business,
finances and operations of the Company that have been requested by the Purchaser
or its advisors and have been given the opportunity to ask questions of, and to
receive answers from, persons acting on behalf of the Company concerning the
terms and conditions of the transactions contemplated by this Agreement in order
to make an informed and voluntary decision to enter into this Agreement.
6.10    Investment Decision. The Purchaser has made its own investment decision
based upon its own judgment, due diligence and advice from such advisors as it
has deemed necessary and not upon any view expressed by any other Person,
including the Placement Agents (or, with respect to the Indenture, the Trustee).
Neither any inquiries nor any other due diligence investigations conducted by it
or its advisors or representatives, if any, shall modify, amend or affect its
right to rely on the Company’s representations and warranties contained herein.
The Purchaser is not relying upon, and has not relied upon, any advice,
statement, representation or warranty made by any Person by or on behalf of the
Company, including the Placement Agents (or, with respect to the Indenture, the
Trustee), except for the express statements, representations and warranties of
the Company made or contained in this Agreement. Furthermore, the Purchaser
acknowledges that (i) the Placement Agents have not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Subordinated Notes constitutes legal, tax, accounting, or
investment advice.
6.11    Private Placement; No Registration; Restricted Legends. The Purchaser
understands and acknowledges that the Subordinated Notes are being sold by the
Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively, Rule
506(b) of Regulation D promulgated under Section 4(a)(2) of the Securities Act
and Section 18 of the Securities Act, or any state securities laws, and,
accordingly, may be resold, pledged or otherwise transferred only if exemptions
from the Securities Act and applicable state securities laws are available to
it. The Purchaser is not subscribing for Subordinated Notes as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting. The Purchaser
further acknowledges and agrees that all certificates or other instruments
representing the Subordinated Notes will bear the restrictive legend set forth
in the form of Subordinated Note. The Purchaser further acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Notes or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.
6.12    Placement Agents. The Purchaser will purchase the Subordinated Note(s)
directly from the Company and not from the Placement Agents and understands that
neither the Placement Agents nor any other broker or dealer have any obligation
to make a market in the Subordinated Notes.
21



--------------------------------------------------------------------------------



6.13    Tier 2 Capital. If the Company provides notice as contemplated
in Section 5.3.5 that all or any portion of the Subordinated Notes ceases to be
deemed to be Tier 2 Capital, thereafter the Company and the Purchasers will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Notes so that the Subordinated Notes qualify as
Tier 2 Capital; provided, however, that nothing contained in this Agreement
shall limit the Company’s right to redeem the Subordinated Notes upon the
occurrence of a Tier 2 Capital Event as described in the Subordinated Notes.
6.14    Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), the Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Subordinated Notes or any use of this Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Subordinated Notes (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Subordinated
Notes. The Purchaser’s subscription and payment for and continued beneficial
ownership of the Subordinated Notes will not violate any applicable securities
or other laws of the Purchaser’s jurisdiction.
6.15    Accuracy of Representations. The Purchaser understands that the
Placement Agents and the Company will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement.
6.16    Representations and Warranties Generally. The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of the Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
the Purchaser to the Company as to the matters set forth therein.
7.    MISCELLANEOUS.
7.1    Prohibition on Assignment by the Company. Except as described in Article
VII of the Indenture, the Company may not assign, transfer or delegate any of
its rights or obligations under this Agreement or the Subordinated Notes without
the prior written consent of the Purchasers.
7.2    Time of the Essence. Time is of the essence for this Agreement.
7.3    Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by all of
22



--------------------------------------------------------------------------------



the parties hereto. No failure to exercise or delay in exercising, by a
Purchaser or any Holder of the Subordinated Notes (as defined therein), any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.
7.4    Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular Persons or situations, the remainder of this Agreement, and the
application of such provision to Persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
7.5    Notices. Any notice which any party hereto may be required or may desire
to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next Business Day delivery, addressed:
 

if to the Company:
Central Pacific Financial Corp.
220 South King Street
Honolulu, Hawaii 96813
Attention: David S. Morimoto
with a copy to:
Manatt, Phelps & Phillips, LLP
One Embarcadero Center
San Francisco, California 94111
Attention: Craig D. Miller
if to the Purchasers:To the address indicated on such Purchaser’s signature
page.


or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business
23



--------------------------------------------------------------------------------



Days after it shall have been deposited in the United States mail as aforesaid
or, if sent by overnight courier, the Business Day following the date of
delivery to such courier (provided next Business Day delivery was requested).
7.6    Successors and Assigns. This Agreement shall inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by the Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of the Company. The term “successors and
assigns” will not include a purchaser of any of the Subordinated Notes from any
Purchaser merely because of such purchase.
7.7    No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with the
Company.
7.8    Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.
7.9    Entire Agreement. This Agreement, the Indenture, the Registration Rights
Agreement, the Subordinated Notes, the nondisclosure agreement between the
Purchaser and the Company relating to the transactions contemplated by this
Agreement and the along with the exhibits thereto constitute the entire
agreement between the parties hereto with respect to the subject matter hereof.
No party, in entering into this Agreement, has relied upon any representation,
warranty, covenant, condition or other term that is not set forth in this
Agreement, the Indenture, the Registration Rights Agreement or the Subordinated
Notes.
7.10     Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws. Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.
7.11    No Third Party Beneficiary. This Agreement is made for the sole benefit
of the Company and the Purchasers, and no other Person shall be deemed to have
any privity of contract hereunder nor any right to rely hereon to any extent or
for any purpose whatsoever, nor shall any other Person have any right of action
of any kind hereon or be deemed to be a third party beneficiary
hereunder; provided, that the Placement Agents may rely on the representations
and warranties contained herein to the same extent as if it were a party to this
Agreement.
24



--------------------------------------------------------------------------------



7.12    Legal Tender of United States. All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
7.13    Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
7.14    Knowledge; Discretion. All references herein to a Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.
7.15    Waiver of Right to Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF THE COMPANY OR THE PURCHASERS. THE PARTIES HERETO ACKNOWLEDGE THAT
THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE
PARTIES HERETO FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE
MEANING AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY
THE PARTIES HERETO AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO
THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND (III) THIS WAIVER SHALL
BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.
 
25



--------------------------------------------------------------------------------



7.16    Expenses. Except as otherwise provided in this Agreement, each of the
parties hereto will bear and pay all costs and expenses, including attorneys’
fees, incurred by it or on its behalf in connection with the transactions
contemplated by this Agreement.
7.17    Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing for a period of one year after the date
hereof. Except as otherwise provided herein, all covenants and agreements
contained herein shall survive until, by their respective terms, they are no
longer operative, other than those which by their terms are to be performed in
whole or in part prior to or on the Closing Date, which shall terminate as of
the Closing Date.
 [Signature Pages Follow]
 


26




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative as of the date first above written.
 

COMPANY:CENTRAL PACIFIC FINANCIAL CORP.By: /s/ David S. MorimotoName: David S.
MorimotoTitle: Chief Financial Officer

[Company Signature Page to Subordinated Note Purchase Agreement]


27




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be executed by
its duly authorized representative as of the date first above written.


PURCHASER:








By:
Name:
Title:


Address of Purchaser:








Principal Amount of Purchased Subordinated Note:


$


CUSIP:







[Purchaser Signature Page to Subordinated Note Purchase Agreement]





--------------------------------------------------------------------------------





29

